
	
		I
		111th CONGRESS
		1st Session
		H. R. 3392
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2009
			Ms. Kosmas (for
			 herself, Ms. Titus,
			 Mr. Klein of Florida,
			 Mr. Mica, Mr. Grayson, Ms.
			 Corrine Brown of Florida, and Mr.
			 Posey) introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To prohibit any department or agency of the Federal
		  Government from establishing a travel or conference policy that takes into
		  account the perception of a location as a resort or vacation destination in
		  determining the location for an event.
	
	
		1.Short titleThis Act may be cited as the
			 Fair and Cost Effective Federal Travel
			 Act of 2009.
		2.Limitation on
			 certain travel and conferences policiesNo department or agency of the Federal
			 Government may establish a travel or conference policy that takes into account
			 the perception of a location as a resort or vacation destination in determining
			 the location for an event.
		
